IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2016-CP-00915-COA

EDDRICK KING A/K/A EDDRICK LEPATRICK                                       APPELLANT
KING A/K/A PATRICK KING

v.

STATE OF MISSISSIPPI                                                         APPELLEE
DATE OF JUDGMENT:                         06/02/2016
TRIAL JUDGE:                              HON. RICHARD A. SMITH
COURT FROM WHICH APPEALED:                LEFLORE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   EDDRICK KING (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: LISA L. BLOUNT
NATURE OF THE CASE:                       CIVIL - POSTCONVICTION RELIEF
DISPOSITION:                              AFFIRMED - 10/24/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., BARNES AND WESTBROOKS, JJ.

       WESTBROOKS, J., FOR THE COURT:

¶1.    Eddrick King appeals the Leflore County Circuit Court’s dismissal of his petition for

postconviction relief (PCR). On appeal, King asserts that his guilty plea to armed robbery

was not knowingly, voluntarily, and intelligently made and that his counsel was ineffective.

Finding no error, we affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.    On March 22, 2004, a Leflore County grand jury indicted Eddrick King and Tywanda

Jackson for capital murder and kidnapping. The trial court appointed Ray Charles Carter

from the Office of Capital Defense to represent King. Thereafter, King waived indictment

and entered guilty pleas to the charges of manslaughter, armed robbery, and kidnapping.
Pursuant to the plea deal, King was sentenced to twenty years for manslaughter, thirty years

for armed robbery, and five years for kidnapping. The sentences for manslaughter and armed

robbery were ordered to run concurrently, and the sentence for kidnapping was ordered to

run consecutively to the sentences in the first two counts.

¶3.    On January 7, 2016, King filed his PCR petition, arguing that his guilty plea to armed

robbery was not knowingly, voluntarily, and intelligently made. In his petition, King claimed

that he was reluctant to plead guilty to armed robbery, since he was actually innocent of the

crime. However, King asserts that his attorney induced him to plead guilty by “promising”

him that he would be eligible for parole after serving ten years of his thirty-year sentence.

King attached supporting affidavits from his mother, Elizabeth Fair, and sister, Cassandra

Fair. Both affidavits stated that King was told that he would become eligible for parole after

serving ten years of his sentence.

¶4.    On April 19, 2016, the trial court held an evidentiary hearing, and King, Elizabeth,

and Carter testified. Neither the written transcript nor the audio recording of the guilty pleas

was available. Carter testified that he represented King as an attorney employed by

Mississippi Capital Defense. According to Carter, he never makes statements to his clients

about their parole eligibility. Carter also testified that he did not recall King’s mother being

present when Carter discussed the guilty pleas with King and could not remember her being

available a single time when he spoke with King. Carter testified that he had no reason to

believe that King was incompetent at the moment that King agreed to the plea.

¶5.    After Carter’s testimony, Elizabeth testified that during King’s plea deal she heard



                                               2
Carter tell King that he had to serve ten years or less. Elizabeth testified that she spoke with

King regarding his plea, and he reiterated that he had to serve ten years of his sentence or

less. When asked if King was content with the plea, Elizabeth stated that she did not think

King was satisfied.

¶6.    King testified that he asked Carter questions about the plea because he was

considering going to trial to prove his innocence, but Carter advised against a trial. King

testified that he was induced to take a plea by Carter’s promise that he would be released in

ten years, with good behavior. King testified that he wanted to go to trial on the armed-

robbery charge, because he was actually innocent of the charge.

¶7.    When asked if he remembered being informed about parole, probation, good time, or

trusty time, King testified that he did not recall. King testified that he only remembered

Carter’s promise that he would only serve ten years. King was questioned about his legal

representation prior to Carter being assigned his case. King admitted that he fired two

attorneys prior to Carter because he was dissatisfied with their representation. Nevertheless,

King testified that he was also dissatisfied with Carter’s representation when he accepted the

plea agreement.

¶8.    On June 2, 2016, the trial court denied King’s PCR petition. The trial court found

Carter’s testimony to be more compelling than King’s testimony and evidence. The trial

judge found Carter’s advice allowed King to make an informed and conscious decision not

to be tried for capital murder and kidnapping to avert a death sentence. It is from that order

that King appeals.



                                               3
                               STANDARD OF REVIEW

¶9.    We review the dismissal or denial of a PCR petition for abuse of discretion. We will

only reverse if the trial court’s decision is clearly erroneous. Hughes v. State, 106 So. 3d

836, 838 (¶4) (Miss. Ct. App. 2012) (citing Crosby v. State, 16 So. 3d 74, 77 (¶5) (Miss. Ct.

App. 2009)). When reviewing questions of law, our standard is de novo. Id. (citing Williams

v. State, 872 So. 2d 711, 712 (¶2) (Miss. Ct. App. 2004)). “The trial court may summarily

dismiss a PCR motion where it plainly appears from the face of the motion, any annexed

exhibits and the prior proceedings in the case that the movant is not entitled to any relief.”

White v. State, 59 So. 3d 633, 635 (¶4) (Miss. Ct. App. 2011) (citation and quotation marks

omitted). “That includes deference to the [trial court] as the sole authority for determining

credibility of the witnesses.” Jackson v. State, 192 So. 3d 1143, 1145 (¶10) (Miss. Ct. App.

2016). “This [C]ourt will affirm the summary dismissal of a PCR motion if the movant fails

to demonstrate a claim procedurally alive substantially showing the denial of a state or

federal right.” Hughes, 106 So. 3d at 839 (¶4) (citation and quotation marks omitted).

                                      DISCUSSION

       I.     Whether King’s guilty plea to armed robbery was involuntarily entered.

¶10.   King argues that his guilty plea to armed robbery was not voluntarily and intelligently

made. He contends that Carter persuaded him to enter a guilty plea to armed robbery because

of the promise that he would be paroled in ten years. However, King’s sentence for armed

robbery is not parole eligible. Miss. Code Ann. § 47-7-3(c)(ii) (Supp. 2016).

¶11.   “When reviewing the voluntariness of guilty pleas, an appellate court ‘will not set



                                              4
aside findings of a trial court sitting without a jury unless such findings are clearly

erroneous.’” Vaughn v. State, 85 So. 3d 907, 910 (¶8) (Miss. Ct. App. 2012) (quoting Walton

v. State, 16 So. 3d 66, 70 (¶8) (Miss. Ct. App. 2009)). “To determine whether the plea is

voluntarily and intelligently given, the trial court must advise the defendant of his rights, the

nature of the charge against him, as well as the consequences of the plea.” Id. (citing

Burrough v. State, 9 So. 3d 368, 373 (¶11) (Miss. 2009)).

¶12.   In King’s plea petition, his constitutional rights were listed and the nature and

consequences of his plea were stated. King signed this petition, though he now contends on

appeal that he did not understand the maximum and minimum amounts of time his pleas

carried because he believed he was parole eligible. King argues that the trial court never

discussed his constitutional rights, the State’s burden of proof, or any defenses his trial

counsel might have asserted. However, during his evidentiary hearing, King stated that he

could not recall what the trial judge stated to him.

¶13.   “This Court has held that ‘because parole is a matter of legislative grace, parole

eligibility or noneligibility is not considered a ‘consequence’ of a guilty plea.’” Mosley v.

State, 150 So. 3d 127, 136 (¶29) (Miss. Ct. App. 2014) (quoting Thomas v. State, 881 So. 2d

912, 916 (¶10) (Miss. Ct. App. 2004)). Thus, “it is not a prerequisite to a voluntary plea that

the defendant understand the nature of parole, his eligibility for parole, and the circumstances

under which it may be granted.” Id. at 136-37 (¶29). “On the other hand, a plea is

involuntary if a defendant is affirmatively misinformed regarding the possibility of parole

and pleads guilty in reliance on the misinformation.” Id. at 137 (¶29).



                                               5
¶14.   In determining whether King’s plea was voluntarily given, the trial judge found that

King understood the charges that were brought against him, the consequences of his pleas,

and the possible sentences. The judge also noted that King’s plea petition acknowledged that

he was not eligible for parole, and King signed that petition. As a result, the trial court found

that King failed to prove by a preponderance of the evidence that his plea was involuntary.

We find that the trial court did not abuse its discretion.

       II.     Whether King received ineffective assistance of counsel.

¶15.   King also argues that he received ineffective assistance of counsel because of the

alleged erroneous advice Carter provided during the plea agreement. King contends that

Carter was not prepared for trial. King argues that Carter did not file discovery motions, did

not discuss possible defense strategies, and did not investigate witnesses. King asserts that

he was actually innocent of the crimes, but Carter persuaded him to plead guilty.

¶16.   “A claim of ineffective assistance of counsel is judged by the standard in Strickland

v. Washington, 466 U. S. 668 (1984).” Finley v. State, 739 So. 2d 425, 427 (¶5) (Miss. Ct.

App. 1999). “The two inquiries under that standard are (1) whether counsel’s performance

was deficient, and, if so, (2) whether the deficient performance was prejudicial to the

defendant in the sense that our confidence in the correctness of the outcome is undermined.”

Id. “This standard is also applicable to the entry of a guilty plea.” Id. (citing Roland v. State,

666 So. 2d 747, 750 (Miss. 1995)). “The burden of proving that both prongs of Strickland

have been met is on the defendant[,] who faces a rebuttable presumption that counsel’s

performance falls within the broad spectrum of reasonable professional assistance.” Walker



                                                6
v. State, 703 So. 2d 266, 268 (¶8) (Miss. 1997).

¶17.   The trial judge found Carter’s representation to be within the range of competence

demanded by attorneys. The court found that Carter’s advice afforded King with the

opportunity to avoid the death penalty. The trial court also found Carter’s testimony, that he

does not give or make promises regarding parole or early release, more credible than that of

King and his mother. Under Strickland, King has not shown that Carter’s representation was

deficient or that any alleged deficiencies resulted in prejudice to King. Accordingly, this

issue is without merit.

¶18.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON AND GREENLEE, JJ., CONCUR. TINDELL, J., NOT PARTICIPATING.




                                              7